Citation Nr: 1736071	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-46 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for skin cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active service from November 1954 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2015, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a hearing; a copy of the informal conference report is associated with the claims file.  In December 2015, he requested a hearing before a Veterans Law Judge; however, in July 2017 he withdrew his hearing request.  The Board may proceed to adjudicate the claim.  See 38 C.F.R. § 20.704 (d). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2013, the RO denied service connection for skin cancer on the basis that there was no evidence that his claimed condition was incurred in or caused by service.  The Veteran filed a notice of disagreement in January 2013, and a statement of the case was issued in May 2014.  However, the Veteran did not perfect his appeal, and therefore the January 2013 rating decision became final.  

2.  Evidence received since the January 2013 rating decision includes clinical records indicating that the Veteran's skin cancer is related to his sun exposure in service.

3.  The Veteran had sun exposure during active duty; he subsequently developed skin cancer as a result of his in-service sun exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for skin cancer.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In January 2006, the RO originally denied the claim of service connection for skin cancer.  While the Veteran appealed the decision, he later withdrew the claim in a September 2007 statement, and the January 2006 rating decision became final.  At that time, the evidence failed to show that the Veteran's skin cancer was incurred in or caused by service.  

The Veteran filed a claim to reopen his claim for service connection for skin cancer in May 2012.  In a January 2013 rating decision, the RO reopened the Veteran's claim, but denied it on the merits because the evidence again failed to show that the Veteran's skin cancer was related to service.  The Veteran filed a notice of disagreement in January 2013, and a statement of the case was issued in May 2014.  However, the Veteran did not perfect his appeal, and therefore the January 2013 rating decision became final.          

The Veteran has submitted several items of evidence since the previous final January 2013 adverse decision, including a December 2015 VA examination report and private clinical records dated in February 2016.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The February 2016 private medical record reflects an opinion that the Veteran's current skin cancers are related to sun exposure in service.  Thus, evidence submitted since the RO's January 2013 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's January 2013 decision, and reopening the claim of service connection for skin cancer is warranted.  

Having reopened the claim, the Board will consider the claim on the merits. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, skin cancer is a malignant tumor and thus a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that during service he was exposed to the sun and experienced sunburns.  Service treatment records are negative for any complaint of skin problems, to include sunburns.  Personnel records reflect that the Veteran was stationed in San Diego, Camp Pendleton, and Japan, with passage through the South Pacific aboard the USS Montrose during service.  Thus, sun exposure is established by the record.  

Private treatment records dated in March 2005 reflect that the Veteran had numerous excisions of skin cancers.  It was also noted that he had greater than 200 precursors to skin cancers treated over the course of the previous several years.  At that time, the private examiner, Dr. R. R., noted that individuals who had South Pacific service had a great deal of sun exposure and still have residual skin cancers.  However, no opinion was provided regarding the Veteran's skin cancers.

The Veteran was afforded a VA examination in December 2015.  According to the December 2015 VA examination report, the examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by the claimed in-service sun exposure.  She noted that although the Veteran continues to develop new squamous cell carcinoma and basal cell carcinoma skin lesions, there is no evidence that the Veteran sought medical care for sun exposure, sun burn, or skin lesions during his period of active duty.  She further noted that there is no evidence of a diagnosis of skin cancer within the year following his military discharge.  She stated that the first diagnosis of skin cancer did not occur until 48 years after his discharge from military service.  

As noted above, the Veteran provided a private opinion dated in February 2016.  The private physician, Dr. D. Y. indicated that he had been treating the Veteran for over 20 years and that he was a Board certified dermatologist with over 34 years experience.  He specifically opined that there is a much greater than 51 percent probability that the Veteran's ongoing skin cancer development has been and is going to be caused by his service-related radiation exposure.  He based his opinion, in part, on the science of photobiology, noting that high intensity UV radiation, such as is present onboard a ship in the reflective waters of the South Seas near the Equator is much more carcinogenic than UV radiation received in the higher latitudes in North America.  He also noted that high intensity UV radiation received in the South Seas would take more than two decades to at least trigger the visible development of skin cancer such as in the case of the Veteran.  Additionally, he stated that the many years delay between the high intensity radiation exposure, with or without sunburn or sunburn complaints at the time of exposure, and the development of skin cancer is always the case.  Specifically, he noted that the development of the Veteran's skin cancers two decades later is exactly the expected time frame for high intensity concentrated radiation damage to the skin to cause cancer.  

In comparing the December 2015 VA opinion and the February 2016 private opinion, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The December 2015 VA examiner opined against a nexus between the Veteran's current skin cancer and service, providing a rationale based in part on the Veteran's lack of skin cancer or sunburn during service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

While both examiners reviewed the Veteran's military records, their opinions differ regarding the date of diagnosis for the Veteran's skin cancer.  Specifically, the December 2015 VA examiner stated that the Veteran developed skin cancer in 2005, 48 years after service, while the February 2016 private examiner, Dr. D. Y. noted in a November 2013 statement that he has cared for the Veteran and his severe skin cancer prone condition for more than 20 years.  Another private examiner, Dr. R. R., noted in a previous March 2005 opinion that the Veteran had numerous excisions of skin cancers in the past and had greater than 200 precursors to skin cancers treated over the course of the past several years, which suggests that the Veteran's condition began prior to 2005.  In resolving all doubt in favor of the Veteran, the Board finds it reasonable to infer that the Veteran had skin cancer or skin cancer precursors prior to 2005.

Although the December 2015 VA medical opinion indicates that the Veteran's skin cancer did not occur until 48 years after discharge, Dr. D. Y. explained that, based on the medical literature, the timing between service and the Veteran's development of skin cancer is the expected case.  In short, the letter from Dr. D. Y. contained a thorough and accurate medical history and is well-grounded in the facts, adequately reasoned, and, so, has probative value.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's skin cancer is related to his active service.  Accordingly, entitlement to service connection for skin cancer is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for skin cancer is granted.

Service connection for skin cancer is granted.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


